Citation Nr: 1455968	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  14-28 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher rate of VA nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from January 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the VA Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In November 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran's nonservice-connected pension benefits were reduced based on his income being excessive.  In computing the Veteran's income, the RO considered a medical expense report received in January 2012 detailing the Veteran's expenses for 2011.  In December 2014, the Veteran submitted a new expense report listing money paid for Medicare Parts B and D and private insurance.  In the portion of the form for transportation costs, he indicated that he did not know about any of the below and had no records.  He also reported having no records pertaining to his payments for his insurance costs.  In reviewing this report, it is clear that the Veteran is indicating that he does not have documentation pertaining to transportation and insurance payments.  However, for purposes of deducting medical expenses from the Veteran's income when determining his pension benefits, all expenses to include doctor's office fees, medication costs, hospital expenses, etc. may be considered.  The Veteran's testimony at his hearing suggests that he does have such additional expenses.  As such, the Board concludes that a remand is necessary to afford the Veteran an opportunity to submit detailed expenses reports documenting his medical expenses during the course of this appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to submit medical expense reports (VA Form 21P-8416) clarifying his medical expenses for the years 2012 through 2014.  The Veteran is informed that he should list all medical expenses incurred, to include, but not limited to, hospital expenses, doctor's office fees, dental fees, prescription/non-prescription drug costs, vision care costs, medical insurance premiums, monthly Medicare deductions, etc.
2.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




